2021 IL 126974



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 126974)

     THADDEUS JONES, Appellee, v. THE MUNICIPAL OFFICERS ELECTORAL
         BOARD FOR THE CITY OF CALUMET CITY et al., Appellants.


                               Opinion filed March 11, 2021.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Theis, Michael J. Burke, Overstreet,
     and Carter concurred in the judgment and opinion.

        Justice Neville took no part in the decision.



                                         OPINION

¶1       The City of Calumet City held a referendum proposing that candidates could
     not seek the office of mayor while simultaneously holding an elected, paid state
     office. Before the outcome of the referendum was certified, Representative
     Thaddeus Jones of the 29th District of the General Assembly filed nomination
     papers seeking the office of mayor. The referendum was later certified as adopted.
     The day after certification, objectors brought suit to bar Jones from appearing on
     the February 23, 2021, ballot in light of the newly passed referendum. The
     Municipal Officers Electoral Board for the City of Calumet City (Board) sustained
     the objection and removed Jones from the ballot. On judicial review, the circuit
     court of Cook County affirmed the Board’s decision. The court entered an agreed
     order, which directed that Jones’s name appear on the February ballot but that all
     his votes be impounded or suppressed. The appellate court summarily reversed on
     expedited review and ordered that Jones appear on the ballot. Objectors and the
     Board appealed for expedited review in this court, which we granted. On their
     motion, we stayed the appellate court order and reinstated the agreed order pending
     resolution of the case.


¶2                                   BACKGROUND

¶3       On election day, November 3, 2020, the City of Calumet City (City) held a
     referendum. One of the questions on the ballot asked the following:

             “Shall the Municipal Code of the City of Calumet City, Cook County,
        Illinois be amended to adopt and incorporate the following requirement
        applicable to all persons seeking nomination or election to, or who hold, the
        office of Mayor of the City of Calumet City at the February 23, 2021
        Consolidated Primary Election and each election thereafter: No person shall be
        eligible to seek nomination or election to, or to hold, the office of Mayor of the
        City of Calumet City if, at the time for filing nomination papers, that person
        also holds an elected, paid office created by the Constitution of the State of
        Illinois?”

¶4       On November 16, 2020, Representative Thaddeus Jones filed nomination
     papers seeking the office of mayor of Calumet City. Jones had held the office of
     representative in the General Assembly for the 29th District since 2011.

¶5       On November 24, 2020, the election was certified. The referendum passed with
     68.39% (9485 votes) in favor and 31.61% (4385 votes) against. In addition, Jones
     was reelected as representative of the 29th District.




                                            -2-
¶6         On November 25, 2020, Bridgette Burns and Alpheus Burge filed an objection
       before the Board. They argued that Jones was not qualified to seek the office of
       mayor at the time he filed his nomination papers because the referendum took legal
       effect on November 3, 2020, well before Jones filed his nomination papers on
       November 16, 2020. The Board agreed with objectors that the legally effective date
       of the referendum was November 3, 2020, sustained the objection, and ordered that
       Jones’s name not appear on the February 23, 2021, Consolidated Primary Election
       ballot.

¶7         Jones sought judicial review in the circuit court, raising two additional issues.
       First, he argued that the City had exceeded its authority in passing the referendum
       because the candidacy qualification therein was not one allowed by article VII,
       section 6(f), of the Illinois Constitution (Ill. Const. 1970, art. VII, § 6(f)). Second,
       he argued that the candidacy requirements of the referendum violated his first
       amendment rights under the United States Constitution (U.S. Const., amend. I).

¶8         The circuit court affirmed the Board’s decision. On the constitutional issues,
       the court determined that they were not waived because the parties expressly
       acknowledged before the Board that the Board was not authorized to address them.
       On the issue of the City’s authority, the court held that the referendum related to
       the “manner of selection” of municipal officers and therefore was within the City’s
       home rule power to enact. Because Jones did not support his first amendment
       argument in any way, the court applied a rational basis analysis and found no first
       amendment violation.

¶9        The circuit court entered an agreed order, which directed that Jones’s name
       appear on the February 23, 2021, Consolidated Primary Election ballot, with all of
       Jones’s votes being impounded or suppressed. Jones sought expedited review in the
       appellate court. The appellate court summarily reversed and ordered that Jones’s
       name appear on the February 23 ballot.

¶ 10       Objectors and the Board sought expedited review in this court, which we
       granted. Ill. S. Ct. R. 315 (eff. Oct. 1, 2020); R. 311(b) (eff. July 1, 2018). We also
       granted objectors’ emergency motion to stay the appellate court’s order. In doing
       so, we reinstated the agreed order to maintain the status quo pending resolution of
       the case.




                                                -3-
¶ 11                                        ANALYSIS

¶ 12        The issue presented for review is whether Jones was qualified to run for mayor
       at the time he filed his nomination papers. This requires us to determine the legally
       effective date of the referendum.When an election board’s decision is challenged
       in the circuit court pursuant to section 10-10.1 of the Election Code (10 ILCS 5/10-
       10.1 (West 2018)), the proceeding is one of administrative review. Accordingly, it
       is the Board’s decision that is ultimately before us and not the decision of the circuit
       court. Burns v. Municipal Officers Electoral Board of the Village of Elk Grove
       Village, 2020 IL 125714, ¶ 10. An agency’s decision on a question of law is not
       binding on a reviewing court, and the review is therefore de novo. Cinkus v. Village
       of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 210 (2008).

¶ 13        Jones argues that he was qualified to run for mayor on November 16, 2020, the
       date he filed his nomination papers, because the referendum did not take legal effect
       until it was certified on November 24, 2020. Objectors argue that the referendum’s
       effective date was November 3, 2020, the day of the general election. The Board
       determined that the legally effective date of the referendum was election day,
       November 3, 2020, because that was the day the referendum was “approved by a
       majority of those voting on the question,” citing article VII, section 11(b), of the
       Illinois Constitution (Ill. Const. 1970, art. VII, § 11(b)). According to the Board,
       “The ministerial tasks of tabulating the result of votes does not mean that the
       Referendum was passed on any date other than November 3, 2020.”

¶ 14       We reject the notion that the counting and certification of ballots is a “purely
       ministerial task.” In Illinois, general election law applies to municipal elections. 65
       ILCS 5/3.1-10-10 (West 2018). “Where the legislature has provided for the method
       of declaring the results of an election, the election is not complete until that is
       done.” Palmer v. Illinois Liquor Control Comm’n, 77 Ill. App. 3d 725, 730 (1979).
       The Election Code governs in extensive detail not just the method of declaring the
       results of an election but the conduct of the election in general. 10 ILCS 5/1-1
       et seq. (West 2018). Relevant here, the Election Code requires a canvass of votes
       take place after voting is complete in order to account for and review the validity
       of all ballots cast. See id. §§ 22-1 to 22-18. The election authority must then certify
       and declare the results. See id. §§ 17-1 to 17-100. Here, the results of the
       referendum were certified on November 24, 2020. That is the legal effective date




                                                -4-
       of the referendum. Holding otherwise would cause instability and confusion, as it
       would create a period of time where the results of the election are legally effective
       yet unknown to the public. The legislature provided in the Election Code a
       prophylactic for this uncertainty: certification and declaration of the results. At that
       time, the election is decided and legally effective. Consequently, Jones was eligible
       to run for mayor at the time he filed his nomination papers.

¶ 15        Objectors argue before this court that, even if Jones was qualified at the time of
       filing his nomination papers, the subsequently passed referendum nevertheless
       operates to bar him from running for mayor. We find this issue forfeited because it
       was not raised before the Board. The Board stated as much:

              “The Parties do not argue, and the Electoral Board does not address, the
          issue of whether the Candidate’s name may remain on the ballot if he or she
          becomes disqualified following the filing of his or her Nomination Papers but
          prior to the time for filing objections thereto. Instead, the issue presented to,
          and decided by this Electoral Board is whether the Referendum became
          effective as to render the candidate disqualified to seek (and/or hold) the office
          of Mayor of the City of Calumet City.”

¶ 16      Having disposed of the case on these grounds, we need not address the other
       constitutional arguments raised. In re E.H., 224 Ill. 2d 172, 178 (2006) (“cases
       should be decided on nonconstitutional grounds whenever possible, reaching
       constitutional issues only as a last resort”).


¶ 17                                      CONCLUSION

¶ 18       The referendum became effective on November 24, 2020, the date the election
       was certified. Because Jones filed his nomination papers on November 16, 2020,
       he was legally qualified to run for mayor at that time. We therefore reverse the
       Board’s decision that his nomination papers were defective at that time. We
       likewise vacate the stay of the appellate court’s judgment and reverse the circuit
       court’s agreed order impounding the votes for Jones.


¶ 19      Appellate court judgment affirmed.




                                                -5-
¶ 20   Circuit court judgment reversed.

¶ 21   Board decision reversed.


¶ 22   JUSTICE NEVILLE took no part in the consideration or decision of this case.




                                          -6-